ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                   )
                                               )
Electro Movers Construction Co., Ltd.          )      ASBCA No. 60672
                                               )
Under Contract No. H92237-11-C-0804            )

APPEARANCE FOR THE APPELLANT:                         Mr. Ahmad F. Anbizada
                                                       President

APPEARANCES FOR THE GOVERNMENT:                       Jeffrey P. Hildebrant, Esq.
                                                       Air Force Deputy Chief Trial Attorney
                                                      Anna F. Kurtz, Esq.
                                                       Trial Attorney

                                  ORDER OF DISMISSAL

        By Order dated 18 July 2016, the Board requested that appellant provide a copy of
the claim it had submitted to the contracting officer prior to the filing of this appeal. In
response, appellant has indicated that it desires to submit its claim to the contracting officer
for a decision. The government has provided appellant with the contact information for the
cognizant contracting officer. By Order dated 23 August 2016, the Board informed the
parties that it intended to dismiss this appeal unless either party objected within 14 days of
the date of the Order. The Board has not received an objection from either party.

        Accordingly, this appeal is dismissed without prejudice to the contractor's submittal
of a claim to the contracting officer.

       Dated: 8 September 2016




                                                   Administrative Judge
                                                   Acting Chairman
                                                   Armed Services Board
                                                   of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60672, Appeal of Electro Movers
Construction Co., Ltd., rendered in conformance with the Board's Charter.

       Dated:



                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals




                                               2